DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 61-117 filed September 06, 2022 are currently pending. 
Election/Restrictions
Applicant’s election without traverse of Group (I) 61-83 and 92-99 and the administration of a compound of Formula (I), a MEK inhibitor and an ERK inhibitor in the reply filed on 09/06/2022 is acknowledged.
 Claims 84-91 and 100-117 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/06/2022. Secondly, Applicant’s election without traverse of selumetinib as the species of MEK inhibitor, ulixertinib as the species of ERK inhibitor and a KRAS mutation in the reply filed on 09/06/2022 is acknowledged.
 Claims 65-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of NSCLC mutation, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/06/2022. Claims 61-64, 68-83 and 92-99 are the subject matter of this Office Action.

 Priority
Acknowledgement is made of the continuation of PCT/US2019/026656 filed 04/09/2019, which claims priority to U.S. Provisional 62655135 filed 04/09/2018. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/06/2022 and 10/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 61, 63-64, 67, 70-73, 92-94, 96-99 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aronchik (WO2016/025650 published 02/08/2016) in view of Sharpless (WO2014/144326 published 09/18/2014).
 Aronchik teaches the method of treating non-small cell lung cancer that harbors a KRAS mutation comprising administering a therapeutically effective combination of an ERK inhibitor and a CDK 4/6 inhibitor (abstract, [0071]-[0072], [0078], claims 1-2, 6-7, 11-13). Aronchik discloses the therapeutic combination is effective at inhibiting KRAS G12V and G12C NSCLC tumorigenesis (NCI-H727 and Calu-1)  ([0078], [0165]-[0167], Figures 8-10; NCI-H727 harbors G12V mutation and Calu-1 harbors G12C mutation as evidenced by Aldrich KRAS Mutant Cell lines (published 2018). Daily administration of the CDK 4/6 inhibitor and ERK inhibitor is embraced within the methodology of Aronchik ([0105]-[0123]).
However, Aronchik does not specifically teach treating non-small cell lung cancer that harbors a KRAS mutation comprising administering a therapeutically effective combination of an ERK inhibitor and a CDK 4/6 inhibitor wherein the CDK 4/6 inhibitor is Compound (I).
 Sharpless teaches compound (GG) as a potent CDK 4/6 inhibitor effective at treating neoplastic disorders, which comprises the structural limitations of Formula (I) (page 265 compound GG, claim 38,  44). Treatment of patients comprising non-small cell lung cancer is embraced within the methodology of Sharpless (page 78 line 1-10). Treatment of RB-negative cancers is embodied in the methodology of Sharpless (page 14 lines 1-15). Sharpless additionally teaches combining said CDK 4/6 inhibitors in combination with additional chemotherapeutic agents including MEK inhibitors (page 14 lines 6-30). Combination with the MEK inhibitors selumetinib and PD-0325901 with the CDK 4/6 inhibitors of Sharpless is also taught (page 14 lines 6-30).  HCl salt formulations of the disclose compounds are also embraced within the teachings of Sharples (page 104, lines 1-20).
Therefore, one of ordinary skill in the art knowing that administration of a combination of a CDK 4/6 inhibitor in combination with an ERK inhibitor is effective at inhibiting KRAS G12V and G12C mutated NSCLC tumorigenesis in a subject as taught by Aronchik above, said artisan would have found it prima facie obvious to substitute the CDK 4/6 inhibitor in the regimen of Aronchik for an alternative CDK 4/6 inhibitor, such as compound GG of Sharpless, arriving at the claimed methodology with a reasonable expectation of success. 
MPEP 2143 provides rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results; 
In the present case, considering both CDK 4/6 inhibitors of Aronchik and compound GG of Sharpless were both taught as effective agents to treat non-small cell lung cancer, said artisan would have predicted that the resulting regimen comprising ERK inhibitor with CDK 4/6 inhibitor of Formula (I) of Sharpless would have treated KRAS G12V and G12C mutated NSCLC tumor growth. 
Regarding the limitation wherein the CDK 4/6 and ERK inhibitor are administered for at least 28 days, while the combination of Aronchik and Sharpless do not specifically teach administration of the antineoplastic combination for at least 28 days,  
 the optimum dosing cycle and frequency of administration of the CDK 4/6 inhibitor and ERK inhibitor to the NSCLC patient comprising a KRAS mutation would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient as indicated by Aronchik ([0105], [0115]-[0123]). Thus, the dosing cycle and frequency of administration regimen that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed specific administration regimen is not seen to be inconsistent with one that would have been determined by the skilled artisan. Furthermore, absent and evidence demonstrating a patentable difference between the compositions administered and the criticality of the claimed frequency and dosing cycles, the determination of the optimum or workable frequency of administration given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”)
 Lastly, regarding the limitation wherein compound of Formula (I) is present in a in a crystalline form with an XRPD pattern comprising 6.5±0.20, 9.5±0.20, 14.0+0.20, 14.4+0.20, 18.1+0.20, 19.9+0.20, and 22.4+0.20, properties (such as a crystallographic spectrum of a compound of Formula (I)) are considered characteristic features of the claimed product.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
As discussed above, Sharpless teaches administering solid forms of CDK 4/6 inhibitors to treat neoplastic disorders. In the present case the burden is shifted to Applicant to prove that control of the CDK 4/6 inhibitor of Sharpless administered in the regimen above does not comprise the claimed crystallographic features. 

Claim(s) 61-64, 68-73, 74-83 and 92-99 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Saha (WO2015/095840 published 06/25/2015) in view of Sharpless (WO2014/144326 published 09/18/2014).
 Saha teaches administering a therapeutic combination comprising an ERK inhibitor BVD-523 in combination with a CDK 4/6 inhibitor (palbociclib or LEE-011) in order to treat non-small cell lung cancer growth in a subject in need wherein said non-small cell lung cancer comprises a KRAS mutation. NCI-H2122 harbors G12C mutation as evidenced by Aldrich KRAS Mutant Cell lines (published 2018). Saha teaches that the efficacy of ERK inhibitor BVD-523 is similar to the elected ERK inhibitor SCH-772984 in inhibiting NSCLC H2122 cell growth ([0014]-[0020], [0105] Figures 3-9), claims 1-3, 5-6, 8). 
 
    PNG
    media_image1.png
    613
    959
    media_image1.png
    Greyscale

As evidenced by CAS Registry Database, the aforementioned ERK inhibitor BVD-523 is art-recognized as the elected ERK inhibitor ulixertinib. As shown in claims 10-12, incorporating an additional chemotherapeutic agent to the ERK and CDK 4/6 inhibitor combination is embraced by Saha. 
Saha further teaches administering said ERK inhibitor, said CDK 4/6 inhibitor and a MEK inhibitor (trametinib) in monotherapeutic form to treat the neoplastic disorder comprising said KRAS G12C mutation, followed by a combination of said CDK 4/6 inhibitors and ERK inhibitors, as well as combinations of CDK 4/6 inhibitors with the MEK inhibitor trametinib ([0014]-[0020], [0105] Figures 3-9). As shown in Figures 3-9, combinations comprising said CDK 4/6 inhibitors (palbociclib or LEE-011) with ERK inhibitors SCH-772984 or BVD-523, as well as combinations comprising said CDK 4/6 inhibitors (palbociclib or LEE-011) with the MEK inhibitor trametinib were shown to yield a synergistic reduction in NSCLC tumorigenesis in tumors that comprise KRAS G12C mutations ([0014]-[0020], [0105], [0134]-[0135], Figures 3-9). Administration of said CDK 4/6 inhibitor, said MEK inhibitor or said ERK inhibitor at least once a day is embodied in the teachings of Saha ([0073]-[0074], [0111]). 
 However, Saha does not specifically teach administering a therapeutically effective combination comprising a CDK 4/6 inhibitor, an ERK inhibitor and a MEK inhibitor to treat said non-small cell lung cancer comprising a KRAS mutation. Nor does Saha specifically teach treating non-small cell lung cancer that harbors a KRAS mutation comprising with a CDK 4/6 inhibitor wherein the CDK 4/6 inhibitor is Compound (I).
 Sharpless (WO2014/144326 published 09/18/2014) teaches compound (I) as a potent CDK 4/6 inhibitor effective at treating neoplastic disorders (page 265 compound GG, claim 38,  44) . Treatment of patients comprising non-small cell lung cancer is embraced within the methodology of Sharpless (page 78 line 1-10). Treatment of RB-negative cancers is embodied in the methodology of Sharpless (page 14 lines 1-15). Sharpless additionally teaches combining said CDK 4/6 inhibitors in combination with additional chemotherapeutic agents including MEK inhibitors (page 14 lines 6-30). Combination with the MEK inhibitors selumetinib and PD-0325901 with the CDK 4/6 inhibitors of Sharpless are taught (page 14 lines 6-30).  HCl salt formulations of the disclose compounds are also embraced within the teachings of Sharples (page 104, lines 1-20).
Therefore, one of ordinary skill in the art knowing that combinations comprising CDK 4/6 inhibitors and MEK inhibitor trametinib, as well as CDK 4/6 inhibitors and ERK inhibitors (ulixertinib or SCH-772984) yield a synergistic reduction in non-small cell lung cancer tumorigenesis in cancers that comprise a KRAS G12C mutation as taught by Saha above, said artisan would have found it prima facie obvious to administer a therapeutic combination comprising a CDK 4/6 inhibitor, MEK inhibitor trametinib and ERK inhibitors (ulixertinib or SCH-772984) to treat said neoplastic disorder. Motivation to administer said CDK 4/6 inhibitor in combination with a MEK inhibitor and an ERK inhibitor flows logically from the fact that each of the disclosed agent has the same therapeutic utility and the combinations result in a synergistic inhibition of KRAS G12C mutant NSCLC cancer growth, which in turn raises the reasonable expectation that, when combined, a composition comprising said CDK 4/6 inhibitor, MEK inhibitor trametinib and ERK inhibitors (ulixertinib or SCH-772984) would have effectively reduced non-small cell lung cancer tumorigenesis in cancers that comprise a KRAS G12C mutation.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).	
Secondly, said artisan would have found it prima facie obvious to substitute the CDK 4/6 inhibitor in the regimen of Saha for an alternative CDK 4/6 inhibitor, such as compound GG of Sharpless, arriving at the claimed methodology with a reasonable expectation of success. 
MPEP 2143 provides rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results; 
In the present case, considering both CDK 4/6 inhibitors of Saha and compound GG of Sharpless were both taught as effective agents to treat non-small cell lung cancer, said artisan would have predicted that the resulting regimen comprising ERK inhibitor with CDK 4/6 inhibitor of Formula (I) of Sharpless would have treated KRAS G12C mutated NSCLC tumor growth. 
Thirdly, said artisan would have found it prima facie obvious to substitute the MEK inhibitor trametinib for an alternative MET inhibitor, such as selumetinib, in view of the combination of Saha and Sharpless in order to arrive at the presently claimed combination of CDK4/6 inhibitor of Formula (I), the ERK inhibitor ulixertinib and the MEK inhibitor selumetinib. 
Motivation to substitute the MEK inhibitor trametinib in the regimen comprising the CDK4/6 inhibitor of Formula (I), the ERK inhibitor ulixertinib and a MEK inhibitor of Saha and Sharpless above, for an alternative MEK inhibitor selumetinib logically flows from the fact that Sharpless teaches that said MEK inhibitors selumetinib is suitable to combine with the CDK 4/6 inhibitor of Formula (I) to treat neoplastic disorders (page 14 lines 6-30).  
 Regarding the limitation wherein the CDK 4/6 inhibitor, ERK inhibitor and MEK inhibitor are administered for at least 28 days, while the combination of Saha and Sharpless do not specifically teach administration of the antineoplastic combination for at least 28 days, the optimum dosing cycle and frequency of administration of the CDK 4/6 inhibitor, MEK inhibitor and ERK inhibitor to the NSCLC patient comprising a KRAS mutation would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient as indicated by Saha ([0073]-[0074]). Thus, the dosing cycle and frequency of administration regimen that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed specific administration regimen is not seen to be inconsistent with one that would have been determined by the skilled artisan. Furthermore, absent and evidence demonstrating a patentable difference between the compositions administered and the criticality of the claimed frequency and dosing cycles, the determination of the optimum or workable frequency of administration given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”)
Lastly, regarding the limitation wherein compound of Formula (I) is present in a in a crystalline form with an XRPD pattern comprising 6.5±0.20, 9.5±0.20, 14.0+0.20, 14.4+0.20, 18.1+0.20, 19.9+0.20, and 22.4+0.20, properties (such as a crystallographic spectrum of a compound of Formula (I)) are considered characteristic features of the claimed product.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
As discussed above, Sharpless teaches administering solid forms of CDK 4/6 inhibitors to treat neoplastic disorders. In the present case the burden is shifted to Applicant to prove that control of the CDK 4/6 inhibitor of Sharpless administered in the regimen above does not comprise the claimed crystallographic features. 


Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628